TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-06-00014-CV




                                    In re Robert Francis




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              We deny relator’s emergency petition for writ of mandamus.




                                           __________________________________________
                                           Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Waldrop

Filed: January 13, 2006